DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 are pending.
Claim(s) 1-20 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 02/02/2022.
Claims 1, 10, 12, 15, and 19-20 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claims 19-20 have overcome all the claim objections of claims 19-20 as set forth in the previous office action. Accordingly, all the claim objections of claims 19-20 as set forth in the previous office action have been withdrawn.
Applicant’s amendments to claims 1, 10, 12, and 15 have overcome all the 35 U.S.C. 112(b) rejections of claims 1-2 and 4-20 as set forth in the previous office action. However, 35 U.S.C. 112(b) rejections of claim 3 as set forth in the previous office action  have been maintained. Upon further consideration of the amended claims, some new 35 U.S.C. 112(b) rejections as presented in this office action have been introduced.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Insufficient antecedent basis:
Claim 1:
	Claim 1 recites “wherein the sampling rate is decreased if the temperature within the environmentally controlled container is stable and no environmental altering event or user induced event has been detected.” in lines 11-13. There is insufficient antecedent basis for the limitations “environmental altering even” and “user induced event” in the claim.
	For the examination purpose the above described limitation is construed as “wherein the sampling rate is decreased if the temperature within the environmentally controlled container is stable and  the environmental altering event or the user induced event has not been detected.”
	Appropriate correction is required.




Claim 3:
	Claim 3 recites “the sampling rate to adjust is adjusted by at least one of the controller and the environmental sensor” in lines 2-3. There is insufficient antecedent basis for the limitation “the sampling rate to adjust” in the claim.
	For the examination purpose the above described limitation is construed as “the sampling rate  is adjusted by at least one of the controller and the environmental sensor.”
	Appropriate correction is required.

Claim 10:
	Claim 10 recites “decreasing the sampling rate if the temperature within the environmentally controlled container is stable and no environmental altering event or user induced event has been detected.” in lines 11-13. There is insufficient antecedent basis for the limitations “environmental altering even” and “user induced event” in the claim.
	For the examination purpose the above described limitation is construed as “decreasing the sampling rate if the temperature within the environmentally controlled container is stable and  the environmental altering event or the user induced event has not been detected.”
	Appropriate correction is required.



Dependent claims:
Claims 2-9 and 19:
	Based on their dependencies on claim 1, claims 2-9 and 19 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-9 and 19 are also rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-18 and 20:
	Based on their dependencies on claim 10, claims 11-18 and 20 also include the same deficiencies as claim 10; therefore, for the same reasons as described above in claim 10, claims 11-18 and 20 are also rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-11, 13-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenstadt et al. (US20150192475A1) [hereinafter Eisenstadt], and further in view of Geboers (US20180224303A1) [hereinafter Geboers]
Claim 1 (amended):
	Regarding claim 1, Eisenstadt discloses, “An apparatus for cold chain monitoring of perishable goods, comprising:” [See the apparatus with monitoring system 100 for cold chain monitoring of perishable product (e.g.; temperature is monitored to keep it below a threshold to keep the perishable product colder): “Referring to FIG. 1, a monitoring system 100 for a container 110 holding perishable and/or temperature sensitive product” (¶29)… “when a temperature value is received that is above” “a threshold (which may be set by the FDA regulations),” “The history log can be used to determine whether the temperature of a particular box has been above” “a particular threshold for a period of time that is outside an acceptable window for safe storage/transport” (¶86)];
	“an environmental sensor to monitor an environmental parameter within an environmentally controlled container, the environmental parameter comprising a temperature within the environmentally controlled container;” [See at least one sensor monitoring environmental condition including temperature within the container 110 as shown in figure 1: “The primary transceiver device 130 communicates with the sensor nodes 132 of the container to obtain sensor data from the one or more sensors forming each sensor node 134. Sensors that may be included individually or together at the sensor nodes 132 include a temperature sensor,” (¶35)… “a monitoring system 100 for a container 110 holding perishable and/or temperature sensitive product” (¶29)];
	“an event detector configured to detect an environmental altering event and a user induced event;” [Eisenstadt teaches that an event detector detects a change in environment and detects when user provides an input. See the event detector detects an environmental altering event such that the detector detects the change in environmental condition (e.g.; change in temperature, humidity, light, etc., or any other environmental condition), and the event detector detects user induced event such that it detects when user provides an input: “alarm indications can include alerts for sensor values (e.g., temperature, temperature over time, concentration of gas) indicative that an adverse event could occur.” “An increasing temperature that is still below a dangerous level may cause an alert to occur” (¶50)… “when a temperature value is received that is above or below a threshold (which may be set by the FDA regulations), an alarm can be triggered. The history log can be used to determine whether the temperature of a particular box has been above or below a particular threshold for a period of time that is outside an acceptable window” (¶86)… “The container-sensor model and thresholds can be retrieved in response to user input/selection or information included with the sensor data received by the system.” (¶25)];
	“a controller to receive and log a plurality of readings from the at least one environmental sensor at a selected sampling rate;” [See the local controller (e.g.; processing system) with wireless module 302 and data collector 306 that collects data (e.g.; receives from the sensor) and logs data at a selected sampling rate (e.g.; receiving data at predetermined interval such as 2 seconds to send to a remote controller/server): “the primary transceiver device 130 of a container may include a container processing system that includes a wireless module 302 that communicates through an antenna 304.” (¶42)… “the wireless module 302 may communicate to a central program and data server 320 or server group in order to provide the container sensor history to a central location.” (¶46)… “The sensor data collected from wireless module 302 can be provided to the mobile processor and data collector 306 and put in data storage 308” (¶43)… “sensor data from the sensor nodes” “provided” “to a monitoring system at predetermined intervals. For example, the sensor data may be transmitted on the order of every 2 seconds to several minutes to provide information about the temperatures that are observed in the container.” (¶36)… “One or more transmitters can be provided to transmit the sensor data from the container to a central database for real-time tracking and logging of the temperature (and optionally other sensor) information.” (¶10)], but doesn’t explicitly disclose, “wherein the sampling rate is decreased if the temperature within the environmentally controlled container is stable and  the environmental altering event or the user induced event has not been detected.”
	However, Geboers discloses, “wherein the sampling rate is decreased if the temperature within the environmentally controlled container is stable and  the environmental altering event or the user induced event has not been detected.” [Examiner notes that claim requires decreasing sampling rate if only one of 1. the environmental altering event has not been detected or 2. the user induced event has not been detected. Geboers teaches sampling rate is decreased if environmental altering event not been detected.
	Examiner further notes that applicant’s specification ¶29 describes “environmental altering event” as “a temperature change” (see ¶29 “For instance, the event detector 24 may determine whether at least one of an environmental altering event and a user induced event has occurred such as, for example a temperature change”). As such Geboers teaches “environmental altering event” as change in temperature.
	See as shown in figure 2; sampling rate decreases when the temperature is stable (e.g.; fig. 2; when temperature is stable from time t1 to time t2, there are lesser number of samples 21 taken such that sampling rate decreases, and then when temperature is not stable at time>t2, the sampling rate increases such that number of samples 21 increases) and when there has not been any environmental altering event occurred (e.g.; fig. 2, there is no change in temperature during the time t1 to t2 and in this period the sampling rate decreases compared to the sampling rate when temperature start to change after time>t2): “The lower sample rate is allowed for the stable periods,” (¶16)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of decreasing the sampling rate if temperature is stable and if there is no environmental altering event detected taught by Geboers with the system taught by Eisenstadt as discussed above. A person of ordinary skilled in the collecting sensor data field would have been motivated to make such combination in order to more accurately monitoring the behavior of the temperature to achieve smaller variation range of the temperature  [Geboers: “which results in much smaller variation range Tr2, and consequently to a much more accurate monitoring of the behaviour of the temperature T.” (¶67)].

Claim 2:
	Regarding claim 2, Eisenstadt and Geboers disclose all the elements of claim 1, 
	Regarding claim 2, Eisenstadt further disclose(s), “a power source providing electrical power to the environmental sensor.” [See the sensors are powered by a power source: “FIG. 6 illustrates an example container configuration with an energy harvesting module and transducer. The sensors and transceiver(s) used on a container may be powered by” “battery powered devices.” (¶64)].

Claim 4:
	Regarding claim 4, Eisenstadt and Geboers disclose all the elements of claim 1, 
	Regarding claim 4, Eisenstadt further discloses, “a communication module in operative communication with the controller and wireless operative communication with a remote controller, wherein the communication module is configured to transmit a data signal associated with the plurality of readings to the remote controller.” [See the wireless communication module 302, where the module 302 is in communication with the processing system 306 and a remote controller 100 such that the wireless communication module 302 sends the collected sensor data to the remote controller 100: “the primary transceiver device 130 of a container may include a container processing system that includes a wireless module 302 that communicates through an antenna 304.” (¶42)… “The sensor data collected from wireless module 302 can be provided to the mobile processor and data collector 306 and put in data storage 308.” “the container processing system can collect the immediate sensor readings and transmit such readings to the monitoring system 100. In some cases, the container processing system can collect a history of readings over time and transmit such history data to the monitoring system 100.”(¶43)… “sensor data from the sensor nodes” “provided” “to a monitoring system at predetermined intervals.” (¶36)].

Claim 5:
	Regarding claim 5, Eisenstadt and Geboers disclose all the elements of claims 1 and 4.
	Regarding claim 5, Eisenstadt further discloses, “the communication module is configured to receive a remote command from the remote controller and transmit the remote command to the controller.” [See the transceiver 130 of the processing system receives remote command (e.g.; request to collect sensor data) from the remote controller 100 and transmits the command to the processing system to collect sensor data: “The primary transceiver device 130 can record the history of sensor measurements for the temperature sensors or any other sensors that are connected. The transceiver device can report the stored sensor data when requested (in response to a request from a monitoring system 100 or according to a predetermined schedule programmed into the transceiver circuit).” (¶38)… “the primary transceiver device 130 of a container may include a container processing system that includes a wireless module 302 that communicates through an antenna 304.” (¶42)].

Claim 7:
	Regarding claim 7, Eisenstadt and Geboers disclose all the elements of claim 1, 
	Regarding claim 7, Eisenstadt further discloses, “the apparatus is associated with a transportation operation.” [See the apparatus as described above in claim 1 is associated with a transport operation: “Systems and techniques for wireless monitoring of perishable and temperature-sensitive products are described. Implementations may enable the observation, recording, and reporting of the temperature of containers and the contents within during transportation,” (¶8)… “A monitoring system can include a plurality of temperature sensors for attachment to a container used in the transportation of a product.” (¶9)].

Claim 8:
	Regarding claim 8, Eisenstadt and Geboers disclose all the elements of claims 1 and 4.
	Regarding claim 8, Eisenstadt further discloses, “the communication module is a cellular interface to communicate with a cellular network.” [See the communication module is a cellular interface (i.e.; cellular interface communicates over cellular network): “The container 110 holding perishable and/or temperature sensitive product can include a primary transceiver device 130 that communicates with the monitoring system 100 via the communication interface 126. The transmission from transceiver device 130 may be carried out over communication channels including, but not limited to,” “cellular channels” (¶34)… “The network 220 described and/or shown as part of the environment illustrated in FIGS. 2A and 2B” “can be any suitable communications network including, but not limited to, a cellular (e.g., wireless phone) network,” (¶41)].

Claim 9:
	Regarding claim 9, Eisenstadt and Geboers disclose all the elements of claim 1, 
	Regarding claim 9, Eisenstadt further discloses, “the perishable goods include at least one of food and pharmaceuticals.” [Examiner notes that the clam requires only one of food and pharmaceuticals, and Eisenstadt discloses pharmaceuticals (e.g.; perishable blood). See the perishable good includes pharmaceutical product (e.g.; medical related product): “Blood products are an example of medical related products that require particular handling during transportation and storage.” (¶3)… “a specialized chemical sensor can be included for detecting chemicals (e.g., organic chemicals or decomposition-related chemistries).” (¶35)… “Chemical and radiation sensors in the wireless sensors could be used to model individual blood bag exposure to toxins, corrosives or radiation during storage and transportation.” (¶102)].

Claim 10 (amended):
	Regarding claim 10, Eisenstadt discloses, “A method for cold chain monitoring of perishable goods, comprising:” [See the method for cold chain monitoring of perishable product (e.g.; temperature is monitored to keep it below a threshold to keep the perishable product colder): “Systems and techniques for wireless monitoring of perishable and temperature-sensitive products are described. Implementations may enable the observation, recording, and reporting of the temperature of containers and the contents within during transportation,” “under storage conditions.” (¶8)… “the computer system performs the methods and processes” (¶88)];
	“monitoring, using an environmental sensor, an environmental parameter within an environmentally controlled container, the environmental parameter comprising a temperature within the environmentally controlled container;” [See at least one sensor monitoring environmental condition including temperature within the container 110 as shown in figure 1: “The primary transceiver device 130 communicates with the sensor nodes 132 of the container to obtain sensor data from the one or more sensors forming each sensor node 134. Sensors that may be included individually or together at the sensor nodes 132 include a temperature sensor,” (¶35)… “a monitoring system 100 for a container 110 holding perishable and/or temperature sensitive product” (¶29)];
	“receiving and logging, using a controller, a plurality of readings from the environmental sensor at a selected sampling rate;” [See the local controller (e.g.; processing system) with wireless module 302 and data collector 306 that collects data (e.g.; receives from the sensor) and logs data at a selected sampling rate (e.g.; receiving data at predetermined interval such as 2 seconds to send to a remote controller/server): “the primary transceiver device 130 of a container may include a container processing system that includes a wireless module 302 that communicates through an antenna 304.” (¶42)… “the wireless module 302 may communicate to a central program and data server 320 or server group in order to provide the container sensor history to a central location.” (¶46)… “The sensor data collected from wireless module 302 can be provided to the mobile processor and data collector 306 and put in data storage 308” (¶43)… “sensor data from the sensor nodes” “provided” “to a monitoring system at predetermined intervals. For example, the sensor data may be transmitted on the order of every 2 seconds to several minutes to provide information about the temperatures that are observed in the container.” (¶36)… “One or more transmitters can be provided to transmit the sensor data from the container to a central database for real-time tracking and logging of the temperature (and optionally other sensor) information.” (¶10)];
	“monitoring, using an event detector, an environmental altering event and a user induced event;” [Eisenstadt teaches that an event detector detects a change in environment and detects when user provides an input. See the event detector detects an environmental altering event such that the detector detects the change in environmental condition (e.g.; change in temperature, humidity, light, etc., or any other environmental condition), and the event detector detects user induced event such that it detects when user provides an input: “alarm indications can include alerts for sensor values (e.g., temperature, temperature over time, concentration of gas) indicative that an adverse event could occur.” “An increasing temperature that is still below a dangerous level may cause an alert to occur” (¶50)… “when a temperature value is received that is above or below a threshold (which may be set by the FDA regulations), an alarm can be triggered. The history log can be used to determine whether the temperature of a particular box has been above or below a particular threshold for a period of time that is outside an acceptable window” (¶86)… “The container-sensor model and thresholds can be retrieved in response to user input/selection or information included with the sensor data received by the system.” (¶25)], but doesn’t explicitly disclose, “decreasing the sampling rate if the temperature within the environmentally controlled container is stable and the environmental altering event or the user induced event has not been detected.”
	However, Geboers discloses, “decreasing the sampling rate if the temperature within the environmentally controlled container is stable and the environmental altering event or the user induced event has not been detected.” [Examiner notes that claim requires decreasing sampling rate if only one of 1. the environmental altering event has not been detected or 2. the user induced event has not been detected. Geboers teaches sampling rate is decreased if environmental altering event not been detected.
	Examiner further notes that applicant’s specification ¶29 describes “environmental altering event” as “a temperature change” (see ¶29 “For instance, the event detector 24 may determine whether at least one of an environmental altering event and a user induced event has occurred such as, for example a temperature change”). As such Geboers teaches “environmental altering event” as change in temperature.
	See as shown in figure 2; sampling rate decreases when the temperature is stable (e.g.; fig. 2; when temperature is stable from time t1 to time t2, there are lesser number of samples 21 taken such that sampling rate decreases, and then when temperature is not stable at time>t2, the sampling rate increases such that number of samples 21 increases) and when there has not been any environmental altering event occurred (e.g.; fig. 2, there is no change in temperature during the time t1 to t2 and in this period the sampling rate decreases compared to the sampling rate when temperature start to change after time>t2): “The lower sample rate is allowed for the stable periods,” (¶16)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of decreasing the sampling rate if temperature is stable and if there is no environmental altering event detected taught by Geboers with the method taught by Eisenstadt as discussed above. A person of ordinary skilled in the collecting sensor data field would have been motivated to make such combination in order to more accurately monitoring the behavior of the temperature to achieve smaller variation range of the temperature  [Geboers: “which results in much smaller variation range Tr2, and consequently to a much more accurate monitoring of the behaviour of the temperature T.” (¶67)].


Claim 11:
	Regarding claim 11, Eisenstadt and Geboers disclose all the elements of claim 10. 
	Regarding claim 11, Eisenstadt further disclose(s), “electrically powering, using a dedicated power source, the environmental sensor.” [See the sensors are powered by a dedicated power source such as a battery:  “FIG. 6 illustrates an example container configuration with an energy harvesting module and transducer. The sensors and transceiver(s) used on a container may be powered by” “battery powered devices.” (¶64)].

Claim 13:
	Regarding claim 13, Eisenstadt and Geboers disclose all the elements of claim 10.
	Regarding claim 13, Eisenstadt further discloses, “wirelessly transmitting, using a communication module in operative communication with the controller, a data signal associated with the plurality of readings to a remote controller.” [See the wireless communication module 302, where the module 302 is in communication with the processing system 306 and a remote controller 100 such that the wireless communication module 302 sends the collected sensor data to the remote controller 100: “the primary transceiver device 130 of a container may include a container processing system that includes a wireless module 302 that communicates through an antenna 304.” (¶42)… “The sensor data collected from wireless module 302 can be provided to the mobile processor and data collector 306 and put in data storage 308.” “the container processing system can collect the immediate sensor readings and transmit such readings to the monitoring system 100. In some cases, the container processing system can collect a history of readings over time and transmit such history data to the monitoring system 100.”(¶43)… “sensor data from the sensor nodes” “provided” “to a monitoring system at predetermined intervals.” (¶36)].

Claim 14:
	Regarding claim 14, Eisenstadt and Geboers disclose all the elements of claims 10 and 13.
	Regarding claim 14, Eisenstadt further discloses, “receiving, using the communication module, a remote command from the remote controller; and transmitting the remote command to the controller.” [See the transceiver 130 of the processing system receives remote command (e.g.; request to collect sensor data) from the remote controller 100 and transmits the command to the processing system to collect sensor data: “The primary transceiver device 130 can record the history of sensor measurements for the temperature sensors or any other sensors that are connected. The transceiver device can report the stored sensor data when requested (in response to a request from a monitoring system 100 or according to a predetermined schedule programmed into the transceiver circuit).” (¶38)… “the primary transceiver device 130 of a container may include a container processing system that includes a wireless module 302 that communicates through an antenna 304.” (¶42)].
Claim 16:
	Regarding claim 16, Eisenstadt and Geboers disclose all the elements of claim 10.
	Regarding claim 16, Eisenstadt further discloses, “transporting the perishable goods.” [See the perishable good is transported: “Systems and techniques for wireless monitoring of perishable and temperature-sensitive products are described. Implementations may enable the observation, recording, and reporting of the temperature of containers and the contents within during transportation,” (¶8)… “A monitoring system can include a plurality of temperature sensors for attachment to a container used in the transportation of a product.” (¶9)].

Claim 17:
	Regarding claim 17, Eisenstadt and Geboers disclose all the elements of claims 10 and 13.
	Regarding claim 17, Eisenstadt further discloses, “the communication module is a cellular interface to communicate with a cellular network.” [See the communication module is a cellular interface (i.e.; cellular interface communicates over cellular network): “The container 110 holding perishable and/or temperature sensitive product can include a primary transceiver device 130 that communicates with the monitoring system 100 via the communication interface 126. The transmission from transceiver device 130 may be carried out over communication channels including, but not limited to,” “cellular channels” (¶34)… “The network 220 described and/or shown as part of the environment illustrated in FIGS. 2A and 2B” “can be any suitable communications network including, but not limited to, a cellular (e.g., wireless phone) network,” (¶41)].

Claim 18:
	Regarding claim 18, Eisenstadt and Geboers disclose all the elements of claim 10. 
	Regarding claim 18, Eisenstadt further discloses, “the perishable goods include at least one of food and pharmaceuticals.” [Examiner notes that the clam requires only one of food and pharmaceuticals, and Eisenstadt discloses pharmaceuticals (e.g.; perishable blood). See the perishable good includes pharmaceutical product (e.g.; medical related product): “Blood products are an example of medical related products that require particular handling during transportation and storage.” (¶3)… “a specialized chemical sensor can be included for detecting chemicals (e.g., organic chemicals or decomposition-related chemistries).” (¶35)… “Chemical and radiation sensors in the wireless sensors could be used to model individual blood bag exposure to toxins, corrosives or radiation during storage and transportation.” (¶102)].




Claim(s) 3, 6, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenstadt and Geboers, and further in view of Warkentin et al. (US20140313055A1) [hereinafter Warkentin].
Claim 3:
	Regarding claim 3, Eisenstadt and Geboers disclose all the elements of claim 1, but Eisenstadt doesn’t explicitly disclose, “the sampling rate is adjusted by at least one of the controller and the environmental sensor.”
	However, Warkentin discloses, “the sampling rate is adjusted by at least one of the controller and the environmental sensor.” [Examiner notes that the claim requires that the sampling rate is adjusted by only one of 1. the controller and 2. the environmental sensor. Warkentin teaches: See the controller (e.g.; device 20 with processor 30 and memory 38 in figure 1) and the sensor (e.g.; sensor 28 in the sensing device 20 in figure 1) adjusts the sampling rate (e.g.; increasing frequency of reading data): “the sensing device to take more frequent readings after the door is opened” (¶61)… “A condition sensor 28 is carried by said sealed body 22. A processor 30 is operatively connected to the condition sensor 28” (¶35)… “condition sensor 28 is a temperature sensor, the sensing device 20 may cause the temperature sensor 28 to detect a temperature” (¶38)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of adjusting sampling rate using a controller or sensor taught by Warkentin with the system taught by Eisenstadt and Geboers as discussed above. A person of ordinary skilled in the collecting sensor data field would have been motivated to make such combination in order to efficiently control the temperature of the container [Warkentin: “cause the sensing device to take more frequent readings after the door is opened to ensure that the temperature does not increase due to the door not fully closing.” (¶61)].

Claim 6:
	Regarding claim 6, Eisenstadt and Geboers disclose all the elements of claims 1 and 4-5, but Eisenstadt doesn’t explicitly disclose, “the remote controller commands the sampling rate to adjust.”
	However, Warkentin discloses, “the remote controller commands the sampling rate to adjust.” [See the remote controller (e.g.; device 20 with processor 30 and memory 38 in figure 1) with wireless communicator 26 as shown in figure 1. See the controller 20 commands the adjustment of the sampling rate (e.g.; increasing frequency of reading data): “the sensing device to take more frequent readings after the door is opened” (¶61)… “A condition sensor 28 is carried by said sealed body 22. A processor 30 is operatively connected to the condition sensor 28” (¶35)… “A processor 30 is operatively connected to the condition sensor 28 and the wireless communicator 26.” “condition sensor 28 is a temperature sensor, the sensing device 20 may cause the temperature sensor 28 to detect a temperature” (¶38)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Warkentin with the system taught by Eisenstadt and Geboers as discussed above in claim 4. A person of ordinary skilled in the collecting sensor data field would have been motivated to make such combination for the same reasons as described above in claim 3.

Claim 12 (amended):
	Regarding claim 12, Eisenstadt and Geboers disclose all the elements of claim 10, but Eisenstadt doesn’t explicitly disclose, “commanding adjustment of the sampling rate via at least one of the controller and the environmental sensor.”
	However, Warkentin discloses, “commanding adjustment of the sampling rate via at least one of the controller and the environmental sensor.” [Examiner notes that the claim requires that commanding the adjustment of the sampling rate via only one of 1. the controller and 2. the environmental sensor. Warkentin teaches: See the controller (e.g.; device 20 with processor 30 and memory 38 in figure 1) and the sensor (e.g.; sensor 28 in the sensing device 20 in figure 1) commands the adjustment of the sampling rate (e.g.; increasing frequency of reading data): “the sensing device to take more frequent readings after the door is opened” (¶61)… “A condition sensor 28 is carried by said sealed body 22. A processor 30 is operatively connected to the condition sensor 28” (¶35)… “condition sensor 28 is a temperature sensor, the sensing device 20 may cause the temperature sensor 28 to detect a temperature” (¶38)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of adjusting sampling rate using a controller or sensor taught by Warkentin with the method taught by Eisenstadt and Geboers as discussed above. A person of ordinary skilled in the collecting sensor data field would have been motivated to make such combination in order to efficiently control the temperature of the container [Warkentin: “cause the sensing device to take more frequent readings after the door is opened to ensure that the temperature does not increase due to the door not fully closing.” (¶61)].

Claim 15 (amended):
	Regarding claim 15, Eisenstadt and Geboers disclose all the elements of claims 10 and 13-14, but Eisenstadt doesn’t explicitly disclose, “commanding adjustment of the sampling rate via the remote controller.”
	However, Warkentin discloses, “commanding adjustment of the sampling rate via the remote controller.” [See the remote controller (e.g.; device 20 with processor 30 and memory 38 in figure 1) with wireless communicator 26 as shown in figure 1. See the controller 20 commands the adjustment of the sampling rate (e.g.; increasing frequency of reading data): “the sensing device to take more frequent readings after the door is opened” (¶61)… “A condition sensor 28 is carried by said sealed body 22. A processor 30 is operatively connected to the condition sensor 28” (¶35)… “A processor 30 is operatively connected to the condition sensor 28 and the wireless communicator 26.” “condition sensor 28 is a temperature sensor, the sensing device 20 may cause the temperature sensor 28 to detect a temperature” (¶38)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Warkentin with the system taught by Eisenstadt and Geboers as discussed above in claim 14. A person of ordinary skilled in the collecting sensor data field would have been motivated to make such combination for the same reasons as described above in claim 12.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenstadt and Geboers, and further in view of Warkentin and Pope et al. (US20050248455A1) [hereinafter Pope].
Claim 19 (amended):
	Regarding claim 19, Eisenstadt and Geboers disclose all the elements of claim 1, but Eisenstadt doesn’t explicitly disclose, “the sampling rate is adjusted depending on the perishable goods, the environmental altering event, and the user induced event.”
	However, Geboers discloses, “the sampling rate is adjusted depending on” “the environmental altering event,” [Examiner notes that applicant’s specification ¶29 describes “environmental altering event” as “a temperature change” (see ¶29 “For instance, the event detector 24 may determine whether at least one of an environmental altering event and a user induced event has occurred such as, for example a temperature change”). As such Geboers teaches “environmental altering event” as change in temperature.
	See as shown in figure 2; sampling rate is adjusted based on environmental altering event (e.g.; when temperature starts changing from a stable temperature) such that sampling rate decreases when the temperature is stable (e.g.; fig. 2; when temperature is stable from time t1 to time t2, there are lesser number of samples 21 taken such that sampling rate decreases, and then when temperature is not stable at time>t2, the sampling rate increases such that number of samples 21 increases): “The lower sample rate is allowed for the stable periods,” (¶16)], but doesn’t explicitly “the sampling rate is adjusted depending on the perishable goods,” “and the user induced event.”
	However, Warkentin discloses, “the sampling rate is adjusted depending on” “the user induced event.” [See the sampling rate (e.g.; frequency of reading temperature) is increased/adjusted based on user induced event such as when door is opened by the user (e.g.; increased frequency of temperature data collection in response to a door being opened by an entity such as a user): “If the sensing device is on a freezer door, opening the freezer door may trigger the current temperature to be recorded.”  “opening the freezer door may also cause the sensing device to take more frequent readings after the door is opened” (¶61)], but doesn’t explicitly disclose, “the sampling rate is adjusted depending on the perishable goods,”
	However, Pope discloses, “the sampling rate is adjusted depending on the perishable goods,” [See the sampling rate is adjusted depending on the perishable goods (e.g.; sampling rate of the sensor is adjusted based on food shelf life; food is perishable and has limited shelf life): “the chip sensor samples temperature at user-set intervals 24/7 until the end of the product's shelf life. Preferably for food, this sample interval is set at 12 minutes for most items. But other sample rates are possible and configurable depending on product life and desired precision.” (¶63)… “continuous temperature-dependent spoilage rate curves may be used that preferably non-linear. The sensor is preferably configured to periodically measure one or more average or estimated temperatures over a time period since a previous measurement. From these one or more temperatures, a spoilage is determined, e.g., from a table of data based on the plot shown in FIG. 1. The spoilage rate is applied to the time over which it was determined to apply, and in conjunction with previous measurements, a determination is made as to whether the product remains fresh.” (¶33)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of adjusting the sampling rate based on environmental altering event taught by Geboers, and combined the capability of adjusting the sampling rate of the sensor based on user induced event taught by Warkentin, and combined the capability of adjusting the sampling rate depending on the perishable food taught by Pope with the system taught by Eisenstadt and Geboers as discussed above. A person of ordinary skilled in the collecting sensor data field would have been motivated to make such combination in order to more accurately monitoring the behavior of the temperature to achieve smaller variation range of the temperature  [Geboers: “which results in much smaller variation range Tr2, and consequently to a much more accurate monitoring of the behaviour of the temperature T.” (¶67)], and in order to efficiently control the temperature of the container [Warkentin: “cause the sensing device to take more frequent readings after the door is opened to ensure that the temperature does not increase due to the door not fully closing.” (¶61)], and in order to provide efficient power management during periodic monitoring [Pope: “efficient power management is provided by battery control logic including the periodic monitoring capability of the sensor between sleep periods and the accessibility of the freshness data” (¶56)].

Claim 20 (amended):
	Regarding claim 20, Eisenstadt and Geboers disclose all the elements of claim 10, but Eisenstadt doesn’t explicitly disclose, “adjusting the sampling rate depending on the perishable goods, the environmental altering event, and the user induced event.”
	However, Geboers discloses, “adjusting the sampling rate depending on” “the environmental altering event,” [Examiner notes that applicant’s specification ¶29 describes “environmental altering event” as “a temperature change” (see ¶29 “For instance, the event detector 24 may determine whether at least one of an environmental altering event and a user induced event has occurred such as, for example a temperature change”). As such Geboers teaches “environmental altering event” as change in temperature.
	See as shown in figure 2; sampling rate is adjusted based on environmental altering event (e.g.; when temperature starts changing from a stable temperature) such that sampling rate decreases when the temperature is stable (e.g.; fig. 2; when temperature is stable from time t1 to time t2, there are lesser number of samples 21 taken such that sampling rate decreases, and then when temperature is not stable at time>t2, the sampling rate increases such that number of samples 21 increases): “The lower sample rate is allowed for the stable periods,” (¶16)], but doesn’t explicitly “adjusting the sampling rate depending on the perishable goods,” “and the user induced event.”
	However, Warkentin discloses, “adjusting the sampling rate depending on” “the user induced event.” [See the sampling rate (e.g.; frequency of reading temperature) is increased/adjusted based on user induced event such as when door is opened by the user (e.g.; increased frequency of temperature data collection in response to a door being opened by an entity such as a user): “If the sensing device is on a freezer door, opening the freezer door may trigger the current temperature to be recorded.”  “opening the freezer door may also cause the sensing device to take more frequent readings after the door is opened” (¶61)], but doesn’t explicitly disclose, “adjusting the sampling rate depending on the perishable goods,”
	However, Pope discloses, “adjusting the sampling rate depending on the perishable goods,” [See the sampling rate is adjusted depending on the perishable goods (e.g.; sampling rate of the sensor is adjusted based on food shelf life; food is perishable and has limited shelf life): “the chip sensor samples temperature at user-set intervals 24/7 until the end of the product's shelf life. Preferably for food, this sample interval is set at 12 minutes for most items. But other sample rates are possible and configurable depending on product life and desired precision.” (¶63)… “continuous temperature-dependent spoilage rate curves may be used that preferably non-linear. The sensor is preferably configured to periodically measure one or more average or estimated temperatures over a time period since a previous measurement. From these one or more temperatures, a spoilage is determined, e.g., from a table of data based on the plot shown in FIG. 1. The spoilage rate is applied to the time over which it was determined to apply, and in conjunction with previous measurements, a determination is made as to whether the product remains fresh.” (¶33)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of adjusting the sampling rate based on environmental altering event taught by Geboers, and combined the capability of adjusting the sampling rate of the sensor based on user induced event taught by Warkentin, and combined the capability of adjusting the sampling rate depending on the perishable food taught by Pope with the method taught by Eisenstadt and Geboers as discussed above. A person of ordinary skilled in the collecting sensor data field would have been motivated to make such combination in order to more accurately monitoring the behavior of the temperature to achieve smaller variation range of the temperature  [Geboers: “which results in much smaller variation range Tr2, and consequently to a much more accurate monitoring of the behaviour of the temperature T.” (¶67)], and in order to efficiently control the temperature of the container [Warkentin: “cause the sensing device to take more frequent readings after the door is opened to ensure that the temperature does not increase due to the door not fully closing.” (¶61)], and in order to provide efficient power management during periodic monitoring [Pope: “efficient power management is provided by battery control logic including the periodic monitoring capability of the sensor between sleep periods and the accessibility of the freshness data” (¶56)].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Claims 1 and 10 
	Claim 1 has been amended to include the limitation of "wherein the sampling rate is decreased if the temperature within the environmentally controlled container is stable and no environmental altering event or user induced event has been detected", which Applicant respectfully submits is clearly not shown, disclosed, or taught by the references cited by the examiner.

	Claim 10 has been amended to include the limitation of "decreasing the sampling rate if the temperature within the environmentally controlled container is stable and no environmental altering event or user induced event has been detected", which Applicant respectfully submits is clearly not shown, disclosed, or taught by the references cited by the examiner.

	None of the references alone or in combination discuss decreasing the sampling rate if the temperature is stable and no environmental altering event or user induced event has been detected. Advantageously, this helps conserve battery energy of the sensors if refrigeration unit is operating normally. 
	None of the references alone or in combination disclose this feature, thus even if the cited reference were to be combined the present application would note result.

	Accordingly, Applicant respectfully submits that claims 1 and 10 are allowable over the references cited by the examiner for the aforementioned reasons. 
	Claims 2-9 and 11-20 depend either directly or indirectly from claims 1 and 10, accordingly, claims 2-9 and 11-20 are also believed to be in a condition for allowance for at least the same reasons as claims 1 and 10 in addition to including additional limitations. 
 
  
	In view of the above amendments and the discussion relating thereto, it is respectfully submitted that the present application is in condition for allowance.
(Pages: 6-8)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
In response to applicant’s amendments to claims 1 and 10, a new grounds of rejections in view of Geboers (US20180224303A1)has been introduced. As described in the current office action, Geboers clearly discloses, “the sampling rate is decreased if the temperature within the environmentally controlled container is stable and the environmental altering event or the user induced event has not been detected.”
Applicant’s arguments with respect to claims 1-20 have been considered, but for the above described reasons the arguments are moot; therefore, claims 1-20 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20130282149A1 - Adaptive sensor data selection and sampling based on current and future context:
	Receiving raw data from the sensor, classifying the raw data into a context value, interpreting the context value into a higher-level context, receiving a predicted context based on the higher-level context, and controlling the sensor based on the predicted context (¶10). Adjusting, over time, based on the predicted context, at least one of the frequency at which raw data is received from the sensor, or the on/off state of the sensor (¶13).
US4327416A - Temperature compensation system for Hall effect element:
	Sampling rate applied by microprocessor 30 to the temperature dependent voltage VT is preferably equal to the rate applied to Hall voltage VH. In some applications, however, such as those wherein temperature is relatively constant, the temperature dependent voltage VT may be sampled at a rate lower than the sampling rate of the Hall voltage VH to reduce the amount of data processing by the microprocessor 30. In such applications, the temperature dependent voltage samples VT are stored in register 46 during the higher rate sampling of Hall voltage VH (Column 4, lines 39-52).

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116